Nat, J. — I.
i. judgment cent li'o’fiers: paper. Appellants admit that the affirmative allegation of the answer that the bonds have passed into the hands of third parties, who purchased them in good faith for value without notice of any claim that they are illegal for any cause, may be considered upon the question presented, except so far as the purchasers may be charged with notice by the records of the county and court.
Section 3275 of the Nevision, as amended by chapter 174, Laws of 1872, provides: “In case no property of a municipal corporation, against which an execution has issued, is found upon which to levy, or if the judgment creditor elect not to issue execution against such corporation, he is entitled to demand and receive of such debtor corporation the amount of his judgment and costs, either in the ordinary evidences of indebtedness issued by such corporation, or in bonds of such corporation of such character as the parties may agree upon.”
Eursuant to this provision the bonds in question were issued. The question now submitted for our determination is the following: Can the validity of negotiable bonds of a county, issued in satisfaction of a judgment, in the hands of innocent holders for value, without notice of any claim that they are illegal for any cause, be questioned by showing that *175the judgments were rendered upon warrants issued in excess of the constitutional limitation of five per cent, and that the board of supervisors fraudulently omitted to interpose the defense when the warrants were sued upon? This question differs from all «those which have hitherto been, determined, involving the effect of section 3, article 11, of the State Constitution.
Upon mature consideration we are of opinion that bonds so issued cannot be assailed in the hands of innocent holders for value. There is a presumption that those charged with public trusts act honestly and in good faith. The whole theory of the law rests upon this assumption. In the absence of anything to put a • party upon inquiry, he has a right to presume that everything has been fairly and honestly done. It is not incumbent upon him to institute an inquiry for the purpose of ascertaining whether some one. may not have violated a trust or committed a fraud. It is the duty of the board of supervisors to appear and defend all suits instituted against their respective counties. Every principle of honesty requires, and every consideration of interest stimulates them to interpose all proper and available defenses. "When a bond issued in discharge of a judgment is placed upon the market, a purchaser who has no intimation of anything affecting its validity has a right to presume that the board of supervisors have been mindful of their interest and their duty, and that all available defenses have been presented and passed upon. No one is called upon to presume or suspect that anything has occurred which is unusual, unnatural, and not in harmony with man’s mental constitution. It is not usual, natural, nor in harmony with, the laws of mind, that a board of supervisors, charged with the duty of protecting the interests of the county, should fraudulently conspire to saddle upon the county an unjust judgment, to the payment of which they must themselves contribute. No one, therefore, is required to presume that such a thing has occurred, or should be expected to deal upon the theory that the board have so acted. A vast majority of reasonably careful and prudent business men, when offered a negotiable bond issued in discharge of a judg*176ment, would never think of inquiring whether the board of supervisors had not fraudulently neglected to set up a defense which should have been interposed. The law, to command respect and secure public confidence, must be just and reasonable. ■ And to be just and reasonable it must be adapted to man’s nature. A law is not so adapted which demands that a man for the protection of his' interests shall do what a large majority of reasonably careful and prudent business men habitually omit to do.
If it be said that this construction nullifies the constitution and places it in the power of u, dishonest and corrupt board of supervisors to burden the county with a debt in excess of the constitutional limitation, the answer is, that in the nature of things the instances in which a board of supervisors will undertake to do such a thing must be exceedingly rare. When such an instance occurs, and bonds issued upon a judgment so recovered have passed into the hands of innocent holders, loss must fall either upon such innocent holders or upon the county. It is more consonant with notions of right that the .loss should be borne by the county, whose officials have acted corruptly and dishonestly, than upon the third party who has been innocent of all wrong.
Besides, it can rarely occur that a suit against a county can be instituted and prosecuted without coming to the knowledge of at least a considerable number of the citizens of the county. If the board of supervisors corruptly neglect or refuse to defend, a citizen taxpayer of the- county may intervene and do so. Greeley v. The County of Lyon, 40 Iowa, 72. When no defense has been made, either by the board of supervisors, or a taxpayer, a third party,' acting in good faith in the purchase of negotiable bonds issued to discharge the judgment, may presume that there was no valid defense to be interposed.
2. taxation: raUroadsnt' II. As to the road taxes it is claimed by appellant that no means are provided by which the assessment of railroad prpperty is placed upon the assessment book of the township; that the assessment book of the township as returned by the township assessor is made the basis of the levy of the road tax, that the levy is made upon the *177roll as tlie assessor returns it, and not upon any other property or other amount, and hence cannot be made upon railroad property which never appears upon the assessor’s book. If these positions be correct, the results will be startling in the extreme. They will operate to defeat not only road taxes, but all other taxes as well upon railroad property, for there is no provision in chapter 26, laws of 1872, under which this tax was levied, for placing the assessment of railroad property upon the assessor’s books. This chapter provides that the census board shall assess railroad property, and transmit to the board of supervisors of each county through which the road runs a statement showing the assessed value per mile, and the length of main track of road in.the county. It is the duty of the board of supervisors to make and enter in the proper record an order, declaring the length of the main track and assessed value of the road lying' within each city, town, township and lesser taxing district in the county, and to transmit a copy of the order to the city council or trustees of each city or incorporated town or township. This order, so transmitted, becomes the basis for the levy of taxes upon railroad property.
s_: irreguianties. III. The allegation of the petition that no tax was ever leyied by the township trustees of the respective townships named is expressly denied in the answer. The other allegations of the petition which are admitted constitute mere irregularities, and do not affect the validity of the tax. The Iowa Railroad Land Company v. The County of Sac, 39 Iowa, 124; Same v. Carroll County, Id., 151; Cedar Rapids & Missouri R. R. Company, v. Carroll County, 41 Iowa, 153.
4 ._. road tax. The fact that plaintiff has not been notified to work out the part of the road tax which might be paid in work will not authorize the restraining of the collection of t]ie en{;ire tax. Perhaps upon a proper offer to work out the proportion of tax which may be paid in work, the collection of that part of it might be enjoined, and an opportunity to pay in work afforded. But this we need not determine, for no such offer has been made.
*178Upon a careful examination of the pleadings- in this case, we are of opinion that the court did not err in dissolving the injunction,
Aeeirmed.